DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pell (Publication number: US 2017/0187776) in view of Wada et al (Publication number: US 2013/0057641).

Consider Claim 1, Pell shows an information processing device (figures 2A and 2B), comprising:
(a) An information processing unit that performs an information process so that a presentation content presented on a side of one of at least two users is different from a presentation content on a side of another one of the users (see figures 3A and 3B; paragraphs 68 and 69); (peer A and peer B have been determined to be primary peers because their respective video streams each reflects a threshold number of users that have been identified by video analysis).

 (b) Communication is performed by the users while viewing each other's images transmitted and received via a network (figure 6; paragraphs 80 and 81); (The system 600 includes one or more user devices 610, one or more external systems 620, a social networking system 630, and a network 650).
However, Pell does not specifically show that the content presentation is on a basis of a detection result obtained as a result of sensing one of the users.
In related art, Wada et al shows that the content presentation is on a basis of a detection result obtained as a result of sensing one of the users (see paragraph 127); (The method in which such material data and such a projection screen are compared to detect the pointed location is particularly suitable to detect an object the shape of which is easily changed such as a part of a human body).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wada et al into the teaching of Pell in order to cause a video to be projected for sharing (see Wada et al; paragraphs 3 and 4).

Consider Claim 17, Pell shows an information processing method (see figures 4 and 5), comprising:
(a) performing an information process so that a presentation content presented on a side of one of at least two users is different from a presentation content on a side of another one of the users (see figures 3A and 3B; paragraphs 68 and 69); (peer A and peer B have been determined to be primary peers because their respective video streams each reflects a threshold number of users that have been identified by video analysis).
(b) Communication is performed by the users while viewing each other's images transmitted and received via a network (figure 6; paragraphs 80 and 81); (The system 600 includes one or more user devices 610, one or more external systems 620, a social networking system 630, and a network 650).
However, Pell does not specifically show that the content presentation is on a basis of a detection result obtained as a result of sensing one of the users.
In related art, Wada et al shows that the content presentation is on a basis of a detection result obtained as a result of sensing one of the users (see paragraph 127); (The method in which such material data and such a projection screen are compared to detect the pointed location is particularly suitable to detect an object the shape of which is easily changed such as a part of a human body).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wada et al into the teaching of Pell in order to cause a video to be projected for sharing (see Wada et al; paragraphs 3 and 4).

Consider Claim 18, Pell shows an information processing device (figures 2A and 2B), comprising:
 (a) An information processing unit that performs an information process so that a presentation content presented on a side of one of at least two users is different from a presentation content on a side of another one of the users (see figures 3A and 3B; paragraphs 68 and 69); (peer A and peer B have been determined to be primary peers because their respective video streams each reflects a threshold number of users that have been identified by video analysis).
(b) Communication is performed by the users while viewing each other's images transmitted and received via a network (figure 6; paragraphs 80 and 81); (The system 600 includes one or more user devices 610, one or more external systems 620, a social networking system 630, and a network 650).
However, Pell does not specifically show that the content presentation is on a basis of a detection result obtained as a result of sensing one of the users.
In related art, Wada et al shows that the content presentation is on a basis of a detection result obtained as a result of sensing one of the users (see paragraph 127); (The method in which such material data and such a projection screen are compared to detect the pointed location is particularly suitable to detect an object the shape of which is easily changed such as a part of a human body).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wada et al into the teaching of Pell in order to cause a video to be projected for sharing (see Wada et al; paragraphs 3 and 4).

Consider  Claim 2, Pell shows a detection result acquiring unit that acquires the detection result; and a display control unit that performs display control to display an image which is the presentation content in accordance with an information process by the information processing unit (figure 3A; paragraphs 69 and 70); (Peer A and peer B have been determined to be primary peers because their respective video streams each reflects a threshold number of users that have been identified by video analysis. A composite video 320 is created from the peer A video stream 302, the peer B video stream 304, the peer D video stream 308, and the peer E video stream 310).

Consider Claim 3, Wada et al show that the detection result acquiring unit acquires a motion of a hand of the one of the users as the detection result, the information processing unit acquires the specified point when having recognized that the one of the users has performed a pointing gesture of specifying a predetermined specified point on a basis of the detection result, and the display control unit performs display control of displaying a pointing image pointing to the specified point on the side of the another one of the users (see paragraphs 114 and 115); ( superimposition detection unit 1908 detects, in the material sharing mode, whether or not a part of a body (for example, the proximal end of a hand, etc.) of the participants of the conference, an object (a pointing stick, etc.) or light beam (light beam of a laser pointer, etc.) are superimposed onto the projection screen projected by the projection unit 1903. The information on the superimposition includes superimposition coordinate information of a superimposed area and a superimposition video image that is a video image of the superimposed area among the video images taken by the image taking unit 1906). 

Consider Claim 4, Wada et al shows a shared area for sharing display of the image with the side of the another one of the users is set on the side of the one of the users, and the information processing unit causes the display control unit to control the display of the pointing image when the specified point is within the shared area (see figure 1); (see the shared graph 3 in figure 1).

Consider Claim 12, Pell shows that the detection result acquiring unit acquires, as the detection result, an object placed in a display area for displaying the image on the side of the another one of the users, and the display control unit displays the image so as to fit in an empty space other than an area where the object is placed (see figure 3C; paragraphs 71 and 72); (The peer D video stream 308 can be superimposed onto the peer A video stream 302 instead of the peer B video stream 304 because the user of peer D has been determined to have a greater affinity with one or more users of peer A in comparison to users of peer B).

Consider Claims 15 and 16, Pell shows that the detection result acquiring unit acquires biometric information of the another one of the users as the detection result, and the information processing unit adjusts a display position or a display size of the one of the users in the image of the one of the users displayed on the side of the another one of the users on a basis of the biometric information, wherein the information processing unit recognizes a relationship between the one of the users and the another one of the users and adjusts the display position or the display size of the one of the users (see paragraphs 75 and 76; figure 3E; figure 5); (The peer A video stream 302, the peer B video stream 304, the peer D video stream 308, and the peer E video stream 310 in the composite video 320 can be presented to users of peer C, the viewing peer. Through an appropriate user input, such as movement of a cursor or a dragging motion applied to a screen presenting the composite video 320, a user of peer C can change the location of one or more of the peer A video stream 302, the peer B video stream 304, the peer D video stream 308, and the peer E video stream 310. In the illustrated example, a user of peer C can move the peer D video stream 308 from an original location in the video composite 320 to a new location adjacent to the peer E video stream 310).

Consider Claim 5, Pell shows that the shared area is set on the side of the one of the users so as to surround a document image that is shared with the side of the another one of the users therein, in a case where the information processing unit recognizes that the one of the users has performed a tap gesture of tapping a predetermined item of the document image on a basis of the detection result, the information processing unit acquires related information related to the item, the display control unit performs display control to display a related information image representing the related information on the side of the another one of the users, and the information processing unit updates the shared area so as to surround the document image and the related information image (see paragraphs 67 and 68); (The user interaction module 262 can allow the user to move the modified video stream to a new location within the video stream of the original primary peer in which the modified video stream first appeared or to a new location within a video stream of a different primary peer. In an embodiment, if a user of a viewing peer desires to change the relative location of a video stream of a primary peer in the composite video, the user can move the video stream to a new location in the composite video. In an embodiment, the user interaction module 262 can allow a user through appropriate user inputs to utilize conventional user interface tools and interactions to effect changes to the presentation of the composite video. For example, if the composite video is displayed on a touch screen to a user of a viewing peer, the user can drag and drop (or swipe) video streams to change their location in the composite video. In addition, the user interaction module 262 can allow a user through appropriate user inputs (e.g., a pinch gesture, an expand gesture) to utilize conventional user interface tools and interactions to shrink, enlarge, or otherwise modify various video streams or other portions of the composite video being presented).

Allowable Subject Matter
Claims 6-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/15/2022